Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, claims 1, 3, 7, and 11 are allowed and renumbered to claims 1-4.

Given that applicant has cancelled claim 10 and amended the remaining claims to remove the lack of antecedent basis, the 112(b) rejection of claims 1, 3, 7, and 10-11 is now moot.  Consequently, the 112(b) rejection over claims 1, 3, 7, and 10-11 is hereby withdrawn.  

Given that applicant has cancelled claim 10 and amended the remaining claims to now include the solvents, the 112(b) rejection of claims 1, 3, 7, and 10-11 is now moot.  Consequently, the 112(b) rejection over claims 1, 3, 7, and 10-11 is hereby withdrawn.  

The examiner further acknowledges receipt of a translation of the Foreign priority document P2017/31210 which is entered into record herein.
Claims 1, 3, 7, and 11 are drawn to a method for preparing a besylate salt of a compound of Formula (F) characterized by the steps delineated in claim 1.  The closest art is Sanchez Casals et al. (WO 2019/020790 A1) who teach a contrasting method of preparing compound of Formula (F) wherein different reactants are combined with 1-amino propanol and obtain EM and then reacting with a Dess-Martin periodinane oxidizing agent. Moreover, applicant has demonstrated that the use of the instant reactants led to improved optical purity of the compounds and less complex reaction.  Since the present claims require the use of the compounds delineated in claim 1 to obtain the compound of formula (F) and no prior art anticipates or renders obvious the particular aforementioned method of making, claims 1, 3, 7, and 11 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 7, and 11 (renumbered 1-4) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/25/2022